DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on February 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 7-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Schneider (US Pub 20180105461).
Regarding claims 1-4 and 15: Schneider teaches a tempered glass sheet having a compressive stress (CS) layer on the surface. Schneider provides an example of the sheet with a composition, in mol %, 63.6 SiO2, 15.67 Al2O3, 0 B2O3, 6.24 Li2O, 10.81 
Regarding claims 7-8 and 17: The CS can have a stress value within the range claimed (see Figure 6 for example), a DOL within the claimed range (see Figures 4-6), and can have a stress profile having multiple peals and multiple bottoms in a thickness direction (see Figures 4-6). 
Regarding claim 9: Although the property of claim 9 is not explicitly disclosed, given that Schneider’s glass is the same as that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Regarding claim 10: The glass sheet is formed by overflow fusion draw wherein the sheet will have overflow-merged surfaces in a middle portion in a thickness direction as claimed (see 0113 for example). 
Regarding claim 11: Claim 11 reciting that the sheet is used as a cover glass for a touch panel display is intended use and it has been held by the courts that in such instances, as long as the prior art product can be used as claimed, the claim is met. In the instant case, as Schneider’s sheet is the same as claimed, one having ordinary skill would reasonably conclude that it can be used in the same manner (MPEP 2112). However, it is noted that Schneider does suggest the sheet being used as a cover glass for a touch panel display (see 0032, 0116 and Fig. 11). 

2.	Claim(s) 1-9, 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Meinhardt (US Pub 20120321898).
Regarding claims 1-6, 13 and 15: Meinhardt teaches a tempered glass sheet having a compressive stress (CS) layer on the surface. Meinhardt provides an example of the sheet with a composition, in wt %, which converts to the following (see glass 27 for example);

Wt%
Mol%(approx.)
SiO2
62
65.9
B2O3
0.6
0.55
Al2O3
17.8
11.13
Li2O
4.6
9.81
Na2O
8.1
8.33
K2O
0.4
0.27
P2O5
0.4
0.18
MgO
0.03
0.05
CaO
1.3
1.48
SrO
0.18
0.11
ZrO2
3.7
1.92
ZnO
0.16
0.13
SnO2
0.15
0.06
CeO2
0.2
0.08
Fe2O3
0.07
0.03


meeting the requirements of claims 1-6, 13 and 15.
Regarding claims 7-8 and 17: The CS can have a stress value and DOL within the claimed ranges (see Table). Although the stress profile is not explicitly discussed, given that Meinhardt chemically tempers their glass in two steps (see Tables), one having ordinary skill to reasonably conclude at least two peaks and two bottoms to be obtained. 
Regarding claim 9: Given that Meinhardt’s glass is the same as that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Regarding claim 11: Claim 11 reciting that the sheet is used as a cover glass for a touch panel display is intended use and it has been held by the courts that in such instances, as long as the prior art product can be used as claimed, the claim is met. In the instant case, as Meinhardt’s sheet is the same as claimed, one having ordinary skill would reasonably conclude that it can be used in the same manner (MPEP 2112). However, it is noted that Meinhardt does suggest the sheet being used as a cover glass for a touch panel display (see Meinhardt claim 21 for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5-6, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Pub 20180105461).
As discussed above, Schneider teaches the invention of claim 1.
Regarding claims 5-6, 12-14 and 16: Although the exampled composition does not meet the requirements claimed, Schneider does teach that their P2O5 can be present in an amount overlapping that recited in claim 5 (0101), B2O3 can be added in an amount overlapping that recited in claim 6 (0101), it can be made with a composition overlapping the requirements of claim 12 (see 0102, 0104), can include Fe2O3 and TiO2 in amounts overlapping that of claims 13 and 14 (0101) and can even include Cl in amounts overlapping that of claim 16 (see 0098). 
	As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within Schneider’s workable ranges (MPEP 2144.05). 

4.	Claims 10, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinhardt (US Pub 20120321898) as applied to claim 1 above, in view of either one of Schneider (US Pub 20180105461) or Oram (US Pub 20170355640).
Regarding claim 10: Meinhardt does not teach the conditions of claim 10, however, they do not limit it either and instead only generally teach a chemically tempered glass.
	As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be made by fusion draw wherein the glass will be made to comprise overflown merged surfaces in a sheet thickness direction in order to obtain desirable surface properties (see 0113 in Schneider and 0056-0057 in Oram), it 
Regarding claim 12: Meinhardt does not teach the conditions of claim 12, however, Meinhardt is teaching a chemically tempered glass.
As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be beneficially made with a composition overlapping the requirements claimed (see 0102, 0104 in Schneider and 0053 in Oram), it would have been obvious to one having ordinary skill at the time of invention to modify Meinhardt to include their glasses being made with a composition according to Schneider or Oram in order to obtain desirable chemically tempered glasses.
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within workable ranges (MPEP 2144.05). 
Regarding claims 14 and 16: Meinhardt does not teach the conditions of claim 14 and 16, however, Meinhardt is teaching a chemically tempered glass.
As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be beneficially made to include TiO2 in an amount overlapping the range claimed (see 0101 in Schneider and  0054 in Oram) as well as Cl in an amount overlapping the range claimed as a refining agent (see 0098 in Schneider and 0054 in Oram), it would have been obvious to one having ordinary skill at the time 
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within workable ranges (MPEP 2144.05). 
Regarding claim 17: While Meinhardt may not explicitly disclose the conditions of claim 17, they do not limit their glass either and instead only generally teach a chemically tempered glass.
	As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be made to include a stress profile having multiple peaks and multiple bottoms (see Figures in both Schneider and Oram), it would have been obvious to one having ordinary skill at the time of invention to modify Meinhardt to include their glasses having a stress profile having multiple peaks and multiple bottoms to obtain a desirable chemically tempered glass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784